Citation Nr: 1455188	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to a service-connected right knee disability.

2.  Entitlement to a rating higher than 20 percent for the anterior cruciate ligament (ACL) reconstruction component of this right knee disability.

3.  Entitlement to an initial rating higher than 10 percent for degenerative arthritis as an additional component of this right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from February 1987 to April 1989.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim of entitlement to a rating higher than 20 percent for his service-connected right knee disability (which, at the time, was considered entirely as status post ACL reconstruction).  The RO also denied his claims of entitlement to service connection for a low back disorder and a TDIU.

The original claims file had been lost or misplaced.  The existing file is based on a rebuilt claims file, which since has been converted into an entirely electronic, i.e., paperless, file using the Veterans Benefits Management System (VBMS).

In September 2008, the RO awarded the Veteran a temporary total (100%) rating effective August 8, 2008, to compensate him for his convalescence following reconstructive right knee surgery.  See 38 C.F.R. § 4.30 (2014) ("Paragraph 30").  His prior 20 percent rating for this disability resumed as of January 1, 2009.  In January 2009, however, the RO extended this temporary total rating to March 1, 2009, when the prior 20 percent rating again resumed.


Following additional right knee surgery, in a November 2009 rating decision the RO again awarded the Veteran a temporary total (100%) rating for this disability effective October 16, 2009.  But his prior 20 percent rating for this disability again resumed as of December 1, 2009.

In May 2011, in support of his claims, he testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  The Board subsequently, in June 2011, determined the claims needed to be further developed, so they were remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.

In an August 2012 rating decision, on remand, the AMC granted service connection for degenerative arthritis of the right knee as additionally secondary to the already service-connected ACL reconstruction of this knee and assigned a separate 10 percent rating for this additional disability retroactively effective from October 17, 2011.  Since the arthritis affecting this knee is associated with the service-connected right knee disability, so in effect part and parcel of it, the Board is considering not just whether the Veteran is entitled to a higher rating for the underlying ACL reconstruction, but also whether he has been entitled to this separate 10 percent rating or a higher rating during the entire period at issue in this appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In November 2012, and again in December 2013, the Board determined that still further development was necessary in order to fully and fairly adjudicate these claims, so they again were remanded to the RO via the AMC since the Agency of Original Jurisdiction (AOJ).

These claims are again before the Board and they have been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The current low back disability is not the result of the Veteran's service, including caused or chronically worsened by a service-connected disability.

2.  The right knee disability is manifested by slight instability.  Prior to October 17, 2011, it was also manifested by degenerative arthritis and some consequent pain and limitation of motion, but flexion limited to 45 degrees or extension limited to 15 degrees have not been demonstrated.

3.  The Veteran's service-connected disabilities, alone, do not result in a level of functional impairment sufficient to preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for a low back disability, either as directly or presumptively incurred in service or as secondary to a service-connected disability.  38 U.S.C.A. §§§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria were met even prior to October 17, 2011, however, for the separate 10 percent initial rating for the right knee degenerative arthritis, though no greater rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5260, 5261 (2014).

3.  The criteria also are met for a separate 10 percent rating because there is right knee instability, as well.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.68, 4.71a, DC 5257 (2014).

4.  But the criteria are not met for a TDIU.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, to this end, the Veteran was provided this required notice and information in letters dated in February and April 2009, prior to the initial adjudication of his claims in the July 2009 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  As already explained, the Veteran's claims file was lost and subsequently rebuilt.  That notwithstanding, his service treatment records (STRs), service personnel records (SPRs), Social Security Administration (SSA) records, VA treatment records, VA vocational rehabilitation records, and identified post-service private treatment records have been obtained and associated with his claims file for consideration.  An inquiry with the Records Management Center (RMC) yielded no additional STRs.  See March 2013 AMC Memorandum.  The Veteran also indicated that no additional STRs were in his personal possession.  See March 2013 Report of General Information.

The Veteran was also provided VA compensation examinations that, collectively, contain a description of the history of the disabilities at issue, document and consider the relevant medical facts and principles, provide opinions regarding the etiology of his claimed low back condition, and record the relevant findings needed to assess the severity of his right knee disability (all components of it) and to determine the overall functional impact of his service-connected disabilities on his occupational functioning and potential entitlement to a derivative TDIU.  VA's duty to assist with respect to obtaining relevant records and an examination and medical opinion therefore has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection for the Low Back Disorder

"Direct" service connection is granted for disability directly resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Here, the same VA examiner conducted examinations in 2011 and 2014 and rendered diagnoses of mechanical low back strain and mild degenerative disc disease, respectively.  Therefore, element (1), a current disability, has been met.

With respect to element (2), the Veteran has reported injuring his back in a fall during his service.  See October 2011 VA examination report.  He also testified that he was involved in a motor vehicle accident in 1987 during his service.  Hearing Transcript at 6.  The available STRs document that he had a fall in August 1987 while jumping over a ditch.  He was diagnosed and treated for a right knee condition (hence, the reason he now has a service-connected right knee disability), but there was no mention of any complaints, treatment, or diagnoses referable to his low back.  These records, dated in October 1988, also make no reference to a prior motor vehicle accident or any injuries resulting from such an accident that might have involved his low back.  An October 1988 Medical Board report notes a knee disability as the primary diagnosis (referring to the right knee), with no secondary diagnosis listed, so including as concerning the low back.  Additional records dated in March 1989 show the Veteran was permanently separated from service by a Physical Evaluation Board (PEB) proceeding, which found that he was disabled under VA Disability Code (DC) 5257, which governs the knee (so, again, a reference to his right knee in particular).  38 C.F.R. § 4.71a.

The Board has considered the Veteran's written and oral statements regarding a low back injury in service.  He is competent to report a back injury, and corroborating records - including treatment records - are not required.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Nevertheless, his STRs contain no entries related to a back condition of any kind.  While he asserts that he injured his back during a fall, his records only show complaints of a knee injury resulting from that incident.  While he also asserts that he injured his back during a motor vehicle accident in 1987, subsequent records make no mention of such an incident or a resulting back injury.  Moreover, because he was separated pursuant to a PEB proceeding, it is likely that such a proceeding would have noted all disabilities that were then present and relevant to that proceeding.  Yet again, though, no back disability was mentioned, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding (e.g., notable diagnosis).  Therefore, it appears that all of his existing medical conditions were reported and noted, without mention of any problems referable to his low back.  This strongly indicates that no such condition existed at the time.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  For these reasons and bases, the contemporaneous treatment records are more probative than his current assertions, and element (2), in-service incurrence of a relevant disease or an injury, has not been met.

Even if an in-service incurrence were established, however, the evidence is against a finding that element (3), a nexus between the disease or injury in service and the current disability, also has been met.  An October 2011 VA opinion stated that it was less likely than not that the current back condition was the result of any injury sustained in service.  This commenting VA compensation examiner noted that the Veteran had a history of heavy labor jobs for many years, and that there were no VA records of a lumbar condition from 1997 through the present.  In July 2014, this same examiner further clarified that current findings were no more than would be expected for the Veteran's age, lifestyle and habits.  The examiner again emphasized that the Veteran had a post-service history of heavy labor activities that would precipitate the degenerate process and muscular conditions.  The Veteran also had a prior history of torso trauma from an accident in 2002, and had been sedentary since 2008.  This physical deconditioning of "core" torso muscles allowed for easy muscle fatigue and spasms.

There is no competent medical opinion refuting these conclusions or otherwise indicating that any of the current back disability is etiologically related to the Veteran's military service.  He has not demonstrated any specialized knowledge or expertise suggesting he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of his low back condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, element (3) has not been met, and direct service connection is not warranted.

Moreover, because there was no indication of chronic low back disability within a year following the conclusion of the Veteran's service, much less indication of a condition like arthritis specifically identified as chronic in 38 C.F.R. § 3.309(a), and to the required minimum compensable degree of at least 10-percent disabling, there equally are no grounds for concluding the current low back disability was presumptively incurred in service.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012);

The Veteran also has argued, however, that his current low back disability is secondary to his service-connected right knee conditions.  Service connection is warranted on this alleged secondary basis for disability that is proximately due to, the result of, aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A finding of secondary service connection requires competent and credible evidence connecting the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Again, though, there is no competent and credible evidence - including especially medical evidence since specifically required in this particular instance - linking the Veteran's current low back condition to his right knee disability (any component of it or in combination).  The October 2011 VA examiner concluded it was unlikely that current mechanical low back strain is secondary to the right knee disability, as the Veteran had many years of labor that more likely contributed to his back condition.  In July 2014, this examiner further clarified that there was no indication of a gait disturbance owing to the right knee disability that, in turn, would cause or contribute to a back condition.  Rather, as previously determined, the Veteran's back condition was consistent with his age, lifestyle, habits, and history of heavy labor.


The Veteran, himself, is not competent to opine probatively on the relationship between his right knee and low back disabilities, and there is no other competent and credible medical opinion asserting any such connection or correlation.  Therefore, service connection for this claimed low back disability on a secondary basis also is not warranted.

III.  Increased Ratings for the Multi-Component Right Knee Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Veteran is currently assigned a 20 percent rating under DC 5258.  He also has a separate 10 percent rating under DC 5010 effective from October 17, 2011.  As well, he had a temporary total (100%) rating for his knee from August 8, 2008, through February 28, 2009, and from October 16, 2009, through November 30, 2009.

Disabilities of the knee are rated under 38 C.F.R. § 4.71, DCs 5256 to 5263.  In this case, there is no evidence of ankylosis of the knee (DC 5256), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  The Veteran is already rated for dislocated semilunar cartilage (DC 5258), which provides a single 20 percent rating, when he already has.  The code for removal of semilunar cartilage (DC 5259) only provides for a lessor 10 percent rating that cannot be combined with DC 5258.  38 C.F.R. § 4.14.  Therefore, these diagnostic codes will not be further discussed.

DC 5010 is governed by DC 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  However, in cases such as this, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note (1) in Diagnostic Code 5003 indicates that these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.

X-rays performed in May 2008, March 2009, and September 2009 reflect degenerative changes in the knee.  Moreover, records from July 2008, March 2009 and September 2009 show either flexion of less than 140 degrees or extension less than 0 degrees.  Therefore, the criteria for a 10 percent rating under DC 5010, namely x-ray findings of arthritis and some limitation of motion, have been met prior to October 17, 2011.  But a higher 20 percent rating under DC 5010 is not appropriate, as the Veteran's right knee condition does not involve two joints, two joint groups, or incapacitating exacerbations.

Although DC 5010 contemplates some limitation of motion due to arthritis, higher levels of compensation are also available under DC 5260 and DC 5261.

DC 5260 provides ratings based upon the limitation of flexion of the leg.  Flexion must be limited to at least 45 degrees in order to be compensable.  38 C.F.R. § 4.71a, DC 5260.  In this case, the lowest level of flexion recorded during the appeal period was 100 degrees, even when accounting for painful motion and repetitive testing.  See March 2009 VA examination report.  VA records repeatedly showed greater levels of flexion, including 125 degrees in July 2008, 120 degrees in March 2009, and 140 degrees in June 2009.  Additional VA examinations in October 2011 and July 2014 showed flexion of 140 degrees without pain.  Therefore, a higher rating under DC 5260 is not warranted.

Under DC 5261, a 10 percent rating requires extension limited to at least 10 degrees.  A 20 percent rating requires extension limited to at least 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  In this case, at worst, VA records dated in September 2009 noted extension to be 10 degrees.  A July 2014 VA examination also noted "guarding" of extension at 10 degrees.  In both cases, such limitation is already contemplated by the assigned rating under DC 5010.  To reiterate, the current rating under DC 5010, and by extension DC 5003, cannot be combined with other ratings for limitation of motion, including the 10 percent ordinarily warranted for extension of 10 degrees.  Moreover, there is no indication that the Veteran's condition results in a limitation of extension to the 15 degrees necessary for the higher 20 percent rating.  Numerous other measurements of extension during the appeal period reflect only a noncompensable level of limitation, including 0 degrees in July 2008, 0 degrees in April 2009, 2 degrees in June 2009, and 0 degrees in October 2011.  Although a March 2009 VA examination recorded extension as 50 degrees, a July 2009 addendum corrected this finding to 5 degrees.  Therefore, a higher rating under DC 5261 is not appropriate.

Consider also that, in Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 regarding arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

Finally, DC 5257 addresses "other" knee impairment, including lateral instability or recurrent subluxation.  A 10 percent rating is assigned for slight consequent impairment.  A 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71, DC 5257.  

These words "slight," "moderate," and "severe" are not defined in the Rating Schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When service connection already is in effect for arthritis of the knee, as is the case here, the Veteran may also be assigned a separate rating for instability of the same knee under DC 5257, provided that such a rating is based on additional symptomatology.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

The Veteran has complained of instability, including the knee "giving way," throughout the appeal period.  See May 2008 VA records; July 2008 VA records; March 2009 VA examination; September 2009 VA records; October 2011 VA exam.  He also uses a brace for his right knee, to help stabilize it.  Moreover, "some" joint laxity was noted on objective examination in May 2008.  Additional records in July 2009 and September 2009 reflect findings of grade 1 laxity.  An October 2011 VA examination noted 1+ anterior instability. 

The July 2014 VA examiner noted symmetric joint laxity in both knees, and suggested this was likely a genetic variance.  While the Board has considered this statement, it fails to account for the fact that the Veteran is service connected for both left and right knee conditions, and therefore both knees are considered disabled.  Given this fact, further explanation from the examiner would be necessary in order for the Board to make a finding that the right knee laxity is not associated with the Veteran's service-connected disability.  However, no such explanation was given, and therefore a separate rating will be considered.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder).

As mentioned, a 10 percent rating is warranted for "slight" instability.  And as has been noted, instability was assessed as 1+ or "grade 1," which is the lowest level on objective testing.  As seen in the October 2011 VA examination report, this represents 0 to 5 millimeters of laxity.  A higher assessment of 2+ is given when laxity is 5 to 10 millimeters.  An even higher 3+ is given for laxity of 10 to 15 millimeters.  The Veteran's instability, therefore, was assessed at the lowest level, which corresponds to the 10 percent rating under DC 5257.

The Veteran therefore will have a 20 percent rating under DC 5258, a 10 percent rating under DC 5010, and a 10 percent rating under DC 5257, all for his right knee.  However, these three ratings all contemplate different symptoms so do not violate VA's anti-pyramiding regulation - 38 C.F.R. § 4.14.  Arthritis and the consequent pain and limitation of motion are addressed under DC 5010 (as well as, on referral, DCs 5003, 5260 and 5261).  Instability, on the other hand, is addressed under DC 5257.  These two ratings are expressly permissible as concluded by VA's General Counsel in 23-97 and 09-98.  Moreover, DC 5258 contemplates additional symptomatology, namely, locking and effusion, not addressed by these other two ratings.  Furthermore, when combined, the 20 percent and two 10 percent ratings do not run afoul of VA's amputation rule.  See 38 C.F.R. §§ 4.25, 4.68.

Finally, in evaluating the Veteran's claim for higher ratings, the Board also has considered whether he is entitled to an even greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has again considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board resultantly has attributed all potentially service-connected symptoms to the Veteran's service-connected right knee disability in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria found in the Rating Schedule for this disability shows the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  That is, his symptoms of arthritic pain, limitation of motion, instability, and locking are all expressly contemplated by the rating criteria.  There is no indication his right knee disability results in any additional symptoms that fall so far outside the purview of the Rating Schedule as to render its application inadequate.


IV.  TDIU

The Veteran contends he is unable to work due to his service-connected disabilities and, therefore, entitled to a TDIU.  He testified during his May 2011 Board hearing that he had been unemployed since June 2009, so for the prior 2 years.

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

"It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant."

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362 , 331-32 (1991).

That said, as already alluded to, to receive a TDIU, the Veteran's service-connected disability, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So, above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology or single accident will be considered as one disability in determining whether these threshold minimum rating requirements are met, so, too, as additional examples are disabilities affecting both upper or lower extremities.  38 C.F.R. § 4.16(a).


In this case, with consideration of the above ratings now assigned for the Veteran's right knee, he has a 20 percent rating for the right knee ACL reconstruction, 10 percent for the right knee degenerative arthritis, 10 percent for the right knee instability, and 10 percent for the left knee arthralgia with degenerative arthritis, which is secondary to his right knee condition.  Therefore, all of his service-connected conditions arise from a common etiology.  However, the combined rating for these conditions is just 40 percent.  38 C.F.R. § 4.25.  Therefore, he does not meet the schedular criteria of § 4.16(a) for a TDIU.

Nevertheless, a TDIU is still grantable in this circumstance, albeit on an alternative extra-schedular basis under the special provisions of § 4.16(b), if it is shown he is indeed unemployable because of his service-connected disabilities.  While the Board does not have the authority to grant an extra-schedular rating in the first instance, it does have the authority to decide whether a claim should be referred to VA's Director of the Compensation and Pension Service for special consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, but it is the rating official who is responsible for interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).

The Veteran's SSA records reflect an occupational history that includes work as an iron worker, a factory line worker for a frozen pizza manufacturer, and a surveillance officer in a casino.

VA records from May 2008 show the Veteran reported leaving his job as an iron worker due to the instability in his knee.  In May 2009, a VA physician's assistant stated that the Veteran could not perform his prior duties as an iron worker, but that he is still capable of doing sedentary job duties that do not require prolonged standing or long-distance ambulation.  An October 2011 VA examiner reached a similar conclusion, indicating the Veteran could not sustain any of his previous heavy-labor conditions but would be well-suited for sedentary or less physical employment environments.

An October 2011 "closure statement" summarizes the Veteran's vocational rehabilitation efforts.  He received assistance to obtain a bachelor's degree in criminal justice administration, but failed all but one of his classes.  He was then referred to other vocational rehabilitation personnel for additional guidance and job assistance.  He became upset when he was told that he would no longer receive employment adjustment allowance (EAA) payments.  He was contacted by a supervisor who discussed local work as a security guard, but the Veteran refused this assistance, stating that he "would rather be homeless than work for $10.00 an hour."  He discontinued contact with the vocational rehabilitation service, and his case eventually was closed due to lack of cooperation.

A July 2012 evaluation in the Veteran's SSA records noted that, although he had some pain in his right knee, he could bend, lift, and carry well enough for some types of work.  

During a July 2014 VA examination, the Veteran was able to deep knee squat 3 times, albeit in a guarded manner, and stand up using his arms to push off his thighs.  He was able to stand on his toes and hold that position.  His gait and station were stable, and he sat comfortably in a chair for 20 minutes.  He was able to stand easily, and was able to don and doff his knee brace and clothing with ease.  He reported being fully independent with activities of daily living and able to drive himself.  He swam for exercise.  He reported having 3 patents for fishing lures and that he "studies a lot."  He stated that he did not work after his 2008 knee surgery due to pain and being "drugged up."  He was also unable to complete a master's degree because of this.  He had a bachelor's degree in criminal and public law and stated that he wanted to work out in the field if using this degree.  He did not want to do "desk work" for law enforcement.

The evidence in this case demonstrates that the overall level of impairment resulting from the Veteran's service-connected disabilities is sufficient to preclude him from performing his previous iron worker job, which was more physically demanding.  However, the May 2009 VA physician's assistant, October 2011 VA examiner, and July 2014 VA examiner all concluded that he is still able to perform adequately in a sedentary or less physically demanding environment.  To reiterate, it ultimately is the adjudicator, not medical personnel, who make determinations regarding his employment capabilities.  In making this determination, however, the Board is mindful that these medical assessments are based on a history he provided and physical examinations assessing the functional impact of his service-connected knee disabilities.  These opinions are also consistent with the assessments of his functional capacity, including the July 2012 SSA records noting he can bend, lift and carry well enough for some types of work, and objective observations that he can deep knee squat, sit comfortably for 20 minutes, stand easily, and don and doff his clothes and brace without difficulty.  Therefore, the Board finds that he is still capable of substantially gainful employment based upon his physical status, whether this employment is entirely sedentary or just less physically demanding than jobs he has had in years past, as well as the mental capacity evidenced by his previous college degree and fishing lure patents.  The mere fact that he does not want to work a certain type of job is not tantamount to concluding he cannot.  This seems to be more his personal preference than actual physical limitation.

There were at least two instances in which the Veteran, himself, limited his available employment options.  The October 2011 vocational rehabilitation records indicate he outright refused assistance in seeking a job as a security guard for what he perceived to be insufficient pay.  He also stated in July 2014 that he did not want to work in a law enforcement capacity if he was limited to "desk work."  But as has been explained, the question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment, to include finding employment in accordance with his self-prescribed specifications.  

For these reasons and bases, the Board finds that the Veteran does still have the physical and mental capacity required to obtain and maintain employment that could be considered substantially gainful versus just marginal in comparison, and that there is no factor taking his case outside the normal impairment of earning capacity already contemplated by the assigned ratings under 38 C.F.R. § 4.1 for his service-connected disabilities to, in turn, warrant referring this case for 
extra-schedular consideration under the special provisions of § 4.16(b).


ORDER

Service connection for a low back disability is denied.

A rating higher than 20 percent for the ACL reconstruction component of the right knee disability (under DC 5258) is denied.

However, the initial 10 percent (i.e., separate) rating for the right knee degenerative arthritis is granted even prior to October 17, 2011.

Also, an additional (and separate) 10 percent rating is granted for right knee instability.

But a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


